Case 7:21-cv-00052 Document1 Filed on 02/08/21 in TXSD Page 1 of 6

IN THE UNITED STATES DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF TEXAS

MCALLEN DIVISION

DANIEL J. SAYLORS §
Plaintiff, §
§

v. § CIVIL ACTION NO.
§
COSTCO WHOLESALE §
CORPORATION §
Defendant. §

DEFENDANT COSTCO WHOLESALE CORPORATION’S NOTICE OF REMOVAL
Defendant, COSTCO WHOLESALE CORPORATION (“Costco”), files this Notice of
Removal under 28 U.S.C. §§ 1441, 1446, and 1332, and respectfully shows the Court the
following:

L.
Introduction

1.1 On December 30, 2020, Plaintiff Daniel J. Saylors filed a personal injury lawsuit
against Costco in the Hidalgo County Court at Law Number 9, under Cause No. CL-21-0007-I.
Plaintiff's Original Petition, Ex. 1. Mr. Saylors alleges that he suffered injuries when he slipped
and fell “due to a spilled substance on the floor” while eating in the food court of the Costco
warehouse located at 1501 West Kelly Ave., Pharr, Texas. /d., at §TV. As aresult of his claimed
bodily injures, Plaintiff seeks to recover damages for: past and future medical expenses; past and
future physical impairment; past and future physical pain and suffering; and past and future mental
anguish. /d., at § IX.

1.2 Plaintiffs state court action is one over which this Court has original jurisdiction

under 28 U.S.C. § 1332 and which may be removed to this Court in accordance with 28 U.S.C. §

Page 1 of 6
Case 7:21-cv-00052 Document1 Filed on 02/08/21 in TXSD Page 2 of 6

1441. This is a civil action in which the matter in controversy exceeds $75,000.00, exclusive of
interest and costs, and is between citizens of different states.

1.3 Service of Citation of Plaintiffs Original Petition on Defendant Costco was
executed on January 25, 2021. See Service of Process Transmittal, Ex. 2. Costco filed its Original
Answer in state court on January 29, 2021. See Defendant Costco Wholesale Corporation’s
Original Answer to Plaintiff's Original Petition, Ex. 3; State Court Docket Sheet, Ex. 4.

il.
The Parties

2.1 Plaintiffis a Texas citizen, who resides in Pharr, Hidalgo County, Texas. Plaintiff’s
Original Petition, at § I, Ex. 1.

2.2. Defendant Costco is a Washington Corporation with its principal place of business
in the State of Washington. See Franchise Tax Account Status, Ex. 5.

UI.
Procedural Requirements for Removal

3.1 Removal is timely, as this Notice is filed within 30 days of Costco receiving service
of summons and Plaintiffs Original Petition on January 25, 2021. See 28 U.S.C. § 1446(b)(1).

3.2. Written notice of the filing of this Notice of Removal is being given to Plaintiff and
his counsel as required by Texas law. Further, Costco is filing a copy of this Notice with the Clerk
of the Court for Hidalgo County, Texas—where Plaintiff's cause was originally filed. See
Costco’s Notice of Filing of Notice of Removal, Ex. 6.

9

3.3 Costco has submitted a copy of all processes, pleadings, and orders to this Court as

required by 28 U.S.C. § 1446(a).

Page 2 of 6
Case 7:21-cv-00052 Document1 Filed on 02/08/21 in TXSD Page 3 of 6

Iv.
Venue

4. Venue in this district is proper because the Southern District of Texas, McAllen
Division, includes Hidalgo County. Hidalgo County is the county where the alleged incident
occurred and where the original lawsuit is pending. Plaintiff's Original Petition, at § III.

Vv.
Jurisdictional Basis for Removal

5.1 Removal is proper pursuant to 28 U.S.C. § 1332 because there is complete diversity
between the parties and the amount in controversy exceeds $75,000.00.

5.2 First, complete diversity of citizenship exists between the parties. Plaintiff
represents that he is a Texas resident. Plaintiff's Original Petition, at § Il, Ex. 1. Costco is the
only named Defendant in this lawsuit. See id. Costco is a Washington Corporation with its
principal place of business in the State of Washington. Franchise Tax Account Status, Office of
Texas Comptroller, Ex. 5. Costco is therefore deemed a citizen of Washington for diversity
purposes. See 28 U.S.C. § 1332(c). For these reasons, the parties are completely diverse, and
removal is appropriate on this ground.

5.3 Second, the amount in controversy exceeds $75,000.00, exclusive of interest and
costs. The removing party bears the burden of proving that the facts of the case are sufficient to
establish federal jurisdiction. Powell v. Nat'l Action Fin. Servs., 2005 U.S. Dist. LEXIS 43832,
*2, 2005 WL 1866150 (S.D. Feb. 7, 2019) (citing Gaitor v. Peninsular & Occidental S.S. Co., 287
F.2d 252, 253-54 (Sth Cir. 1961)). The jurisdictional facts supporting removal must be judged at
the time of removal. Gebbia v. Wal-Mart Stores, Inc., 233 F.3d 880, 883 (Sth Cir. 2000).

5.4 The amount claimed in the plaintiff's pleading is controlling on the amount in

controversy, if the claim is apparently made in good faith. See Powell v. Nat'l Action Fin. Servs.,

Page 3 of 6
Case 7:21-cv-00052 Document1 Filed on 02/08/21 in TXSD Page 4 of 6

2005 U.S. Dist. LEXIS 43832, *4, 2005 WL 1866150 (S.D. Tex. Aug. 4, 2005) (citing St. Paul
Mercury Indem. Co. v. Red Cab Co., 303 U.S. 283, 288-89 (1938)). In cases where, as in the one
at bar, the Plaintiff fails to state the amount of monetary relief sought, the removing party must
establish by a preponderance of the evidence that the amount in controversy exceeds $75,000.00.
List v. PlazAmericas Mall Tex. LLC, 2019 U.S. Dist. LEXIS 19602, *2 (S.D. Tex. Feb. 7, 2019).
This requirement is met if the defendant sets forth summary judgment type evidence of facts in
controversy that support a finding of the requisite amount. Jd.

5.5 While Plaintiff does not specify the amount of damages he seeks, he does state that
he incurred “serious bodily injuries” and he claims damages for past and future medical expenses,
past and future physical impairment, past and future pain and suffering, as well as past and future
mental anguish. Plaintiff's Original Petition, at §§ VII-IX, Ex. I. The extent of the damages
sought provides some context and indication as to the amount in controversy. See Gebbia v. Wal-
Mart Stores, Inc., 233 F.3d 880, 883 (Sth Cir. 2000) (finding that it was apparent from the petition
that the plaintiffs claimed damages exceeded $75,000.00 where the plaintiff sought recovery for
a number of damages elements).

5.6 Further, Plaintiffs pre-suit settlement demand letter requesting policy limits
supports a finding that the amount in controversy is over $75,000.00. Plaintiff's Settlement
Demand Letter, Ex. 6. It is well-established that a plaintiff's pre-suit settlement demand letter can
be considered in determining whether the amount in controversy exceeds the jurisdictional
threshold. See e.g., St. Paul Reinsurance Co. v. Greenberg, 134 F.3d 1250, 1254-55 (Sth Cir.
1998) (examining a pre-suit demand letter to determine whether the amount in controversy was

satisfied); Molina v. Wal-Malt Stores Texas, L.P., 535 F. Supp. 2d 805, 808 (W.D. Tex. 2008)

Page 4 of 6
Case 7:21-cv-00052 Document1 Filed on 02/08/21 in TXSD Page 5 of 6

(citations omitted) (“Pre-suit demand letters may be submitted as evidence to demonstrate the
amount in controversy exceeds $75,000”).

5.7 Here, Plaintiffs written demand alleges that Plaintiff has incurred medical
expenses of $84,765.00 and that he continues to experience problems from his injuries. Plaintiff’s
Settlement Demand Letter, Ex. 6. The extent of a plaintiffs alleged injuries, medical treatment,
and medical expenses are considered in assessing the amount in controversy. See Evett v.
Consolidated Freightways Corp., 110 F. Supp. 2d 510, 512 (E.D. Tex. 2000) (finding that the
amount in controversy exceeded $75,000.00 where the future medical expenses alone totaled
$71,000.00 without including compensation for non-economic damage elements). The fact that
Plaintiff's itemized damages amount to almost $10,000.00 over the jurisdictional limit—without
taking into consideration any future expenses or damages—shows that the amount in controversy
is established in this case.

VI.
Jury Demand

6.1 Costco asserts its rights under the Seventh Amendment to the U.S. Constitution and
demands, in accordance with Federal Rule of Civil Procedure 38, a trial by jury on all issues.
Prayer
WHEREFORE, PREMISES CONSIDERED, Defendant Costco Wholesale Corporation
prays that this Notice of Removal be deemed sufficient and that the proceedings attached hereto
be removed from County Court of Law Number 9 in Hidalgo County, Texas to the docket of

this Honorable Court.

Page 5 of 6
Case 7:21-cv-00052 Document1 Filed on 02/08/21 in TXSD Page 6 of 6

Respectfully submitted,

Shelton & Valadez, P.C.

600 Navarro, Suite 500

San Antonio, Texas 78205-1860
Ph: (210) 349-0515

Fx: (210) 349-3666
rvaladez@shelton-valadez.com

olelyeet  Leledlry ho

State Bar No. 20421845

 

 

ATTORNEY FOR DEFENDANT

CERTIFICATE OF SERVICE

I certify that a true and correct copy of the above He foregoing was forwarded in
accordance with the Texas Rules of Civil Procedure on the day of February 2021, to:

VIA EMAIL & ESERVE:

George M. Rubio
grubio@grubiolaw.com

Vanessa R. Rubio
vanessa@grubiolaw.com

3608 Buddy Owens Blvd., Ste. A
McAllen, Texas 78504
Telephone: (956) 683-9999
Fax: (956) 683-8080

ROBERT A. VALADE

 

Page 6 of 6
